Citation Nr: 0933054	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-14 168	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected posttraumatic 
stress disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to 
December 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the Veteran's claims for service 
connection for hypertension, including as secondary to 
service-connected posttraumatic stress disorder, and for 
migraine headaches.  In December 2005, jurisdiction over the 
Veteran's claims file was transferred from the Waco RO to the 
RO in Des Moines, Iowa.  In November 2008, the Board remanded 
the matter to the Des Moines RO for further evidentiary 
development and adjudication.  After completing the required 
evidentiary development, the RO re-adjudicated the claim and 
again denied the Veteran's claims via the issuance of a 
supplemental statement of the case in May 2009.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2008.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for hypertension, 
including as secondary to his service-connected posttraumatic 
stress disorder (PTSD), and for migraine headaches.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In his initial claim for VA benefits, the Veteran indicated 
that he believed his hypertension had developed secondary to 
his PTSD.  However, the RO construed the claim as an argument 
for award of service connection on both a direct and a 
secondary basis, adjudicating both theories of the claim in 
its October 2004 rating decision.  The Board notes, however, 
that the Veteran contended in a March 2009 VA treatment visit 
that he has suffered from hypertension since his time on 
active duty.  The Board construes this statement as a 
contention by the Veteran that his hypertension is directly 
related to his time on active duty, and will thus treat his 
claim for service connection for hypertension on both a 
direct and secondary basis.

Review of the relevant evidence reflects that the Veteran's 
service treatment records are silent as to any complaints of 
or treatment for hypertension.  However, the Veteran was seen 
for complaints of headache on two occasions during service.  
He was treated in April 1964 for "smallpox reaction with 
headache and chills" and was again seen in September 1967 
for complaints of headache, at which time he was diagnosed 
with tension headaches.  The Veteran responded "Yes" when 
asked if he had had "frequent or severe headache" at his 
November 1967 separation report of medical history, although 
no problems with headache were noted at his November 1967 
separation medical examination.  

Post-service evidence reflects that the Veteran is currently 
diagnosed with hypertension and has received ongoing 
treatment from both private and VA treatment providers.  
Post-service medical records, however, do not reflect ongoing 
treatment for headaches, although the Board acknowledges that 
records from March 2009 from the VA Nebraska-Western Iowa 
Health Care System in Omaha, Nebraska, reflect that the 
Veteran was being seen at that facility for his complaints of 
having suffered from headaches since 1966.  Records from the 
March 2009 treatment visit, however, do not reflect a final 
diagnosis or etiology for the Veteran's claimed headaches, as 
the Veteran was hospitalized during the course of the 
examination, which was not completed at that time.

Service connection will be granted if it is shown that the 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).  Secondary 
service connection may be granted for disability that is 
proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a non-service-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as problems with and treatment for 
headaches during service or current symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current disability.  Id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he first 
experienced migraine headaches in service that have continued 
to the present and that he was first diagnosed during service 
with hypertension.  The Board notes that the Veteran is 
qualified, as a lay person, to report that he suffered pain 
or injury during service that has continued to the present.  
See Savage, 10 Vet. App. at 495.  However, he is not 
competent to provide a medical opinion as to the onset of any 
current disability.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the Veteran's service treatment records 
reflect that he was seen during service for headaches, and he 
has stated that he has had headaches that have continued and 
worsened since his period of active duty.  The Veteran has 
also claimed that he was first diagnosed with hypertension 
during active duty; the Board notes that he carries a current 
diagnosis of hypertension.  As the Veteran is competent to 
testify to observable facts, such as in-service pain or 
injury and the continuity of symptoms from his time in 
service to the present, but is not competent to testify as to 
etiology of a current disability, the Board finds that there 
is insufficient competent medical evidence on file to make a 
decision on these issues and must therefore remand to obtain 
medical examination and nexus opinion regarding the etiology 
of the Veteran's currently diagnosed hypertension, as well as 
a medical examination and opinion regarding the Veteran's 
claimed migraine headaches.  See McLendon, 20 Vet. App. 79.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that once VA undertakes the effort 
to provide an examination when developing a claim for service 
connection, even if not statutorily obligated to do so, it 
must provide an adequate one.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; 
see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  The Board notes in addition that the failure of 
the physician to provide a basis for his or her opinion goes 
to the weight or credibility of the evidence.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has 
further recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Here, although the June 2008 VA opining physician addressed 
the possibility of an etiological relationship between the 
Veteran's currently diagnosed hypertension and his service-
connected PTSD, he did not conduct physical examination of 
the Veteran and did not provide any opinion as to a 
relationship between the Veteran's currently diagnosed 
hypertension and his time in service.  Further, the examiner 
failed to address the degree, if any, to which the Veteran's 
currently diagnosed hypertension is aggravated by PTSD.  
Because the VA physician did not provide a medical nexus 
opinion concerning a direct relationship between the 
Veteran's hypertension and service, and because the Veteran 
has not yet been provided VA examination with respect to 
either his currently diagnosed hypertension or his claimed 
migraine headaches, the Board finds that the June 2008 VA 
medical opinion is inadequate for VA purposes.  See 38 C.F.R. 
§ 4.2 (2008) (providing that where an examination report does 
not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) (noting that a medical examination 
report must contain clear conclusions with supporting data 
and a reasoned medical explanation connecting the two); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions). 
Accordingly, remand is required.

In light of the above considerations, the Board concludes 
that medical examination and opinion are needed.  Under these 
circumstances, evidentiary development is needed to fully and 
fairly evaluate the Veteran's claims of service connection 
for hypertension, including as secondary to service-connected 
PTSD, and for migraine headaches.  38 U.S.C.A. § 5103A (West 
2008).  The Veteran must be provided a physical examination 
related to both his currently diagnosed hypertension and his 
claimed migraine headaches  The examiner must include a well-
reasoned medical opinion addressing the nature and etiology 
of the Veteran's diagnosed hypertension and the medical 
probabilities that the disability is directly related to the 
Veteran's time in service.  In addition, in opining as to 
whether the Veteran's claimed migraine headaches are related 
to his time in service, the examiner must provide a diagnosis 
of any headache disability and must pay particular attention 
to the Veteran's in-service treatment for headaches, as well 
as to his assertions of continuity of symptomatology since 
service.  The examiner's opinions must be based upon 
consideration of the Veteran's documented medical history and 
assertions through review of the claims file.  38 U.S.C.A. 
§ 5103A.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization for VA to 
obtain any additional pertinent evidence 
not currently of record relating to the 
Veteran's claimed hypertension and 
migraine headache disabilities.  The AOJ 
must explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit. 

2.  After securing any additional 
records, the Veteran must be scheduled 
for evaluations of his claimed 
hypertension and migraine headaches.  The 
Veteran must be advised that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2008).  The examiner(s) must 
set forth all examination findings, along 
with the complete rationale for the 
opinions expressed.  

Hypertension Examination-The Veteran 
must be scheduled for examination 
regarding his hypertension.  The entire 
claims file, to include a complete copy 
of this remand, must be made available 
and reviewed by the examiner.  The 
examiner must elicit the Veteran's 
history regarding the identified 
hypertension.  Following a clinical 
evaluation of the Veteran, including a 
review of the claims file, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the Veteran's currently diagnosed 
hypertension is directly related to the 
Veteran's period of military service.  
The examiner must also address whether 
the Veteran's hypertension has been 
caused or made worse by his service-
connected PTSD.  The examiner must set 
forth all examination findings, along 
with the complete rationale for the 
opinions expressed.

Migraine Examination-The entire claims 
file, to include a complete copy of this 
remand, must be made available and 
reviewed by the examiner.  The examiner 
must elicit the Veteran's history 
regarding his claimed migraine headaches.  
Following a clinical evaluation of the 
Veteran, including a review of the claims 
file, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently diagnosed headache disability 
is related to the Veteran's period of 
military service.  The examiner must set 
forth all examination findings, along 
with the complete rationale for the 
opinions expressed.

A detailed explanation for all 
conclusions reached by each examiner must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

3.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in 
the examination request.  If any report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

